PER CURIAM.
After several adjournments upon mutual consent, this case was set for trial March 2d. On that date defendant’s counsel, a material witness in the case, was in Troy upon the return of an order to show cause why an important examination before trial in another case should not be vacated.
As it does not appear that the defendant has been dilatory in bringing this action to trial, and it does appear that he had reasonable excuse for his absence, the order appealed from should be modified, to grant the motion to open the default upon payment of costs to date, and, as so modified, affirmed, without costs to either party of this appeal.